Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 9-13 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/14/2022.
Claims 1-8 and 14 are currently being examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the periphery is of asymmetrical form in a circumferential direction of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Objections
Claim 1 is objected to because of the following informalities: “the flow passages are” in line 7 should read as – the flow passage is --.  
Claim 4 is objected to because of the following informalities:  “the outer boundary line” in line 1 should read as – an outer boundary line --. 
Claim 8 is objected to because of the following informalities:  “the plane of the front side” in line 3 should read as – a plane of the front side --.
Claim 14 is objected to because of the following informalities:  “a pre-swirl nozzle carrier according to Claim 1” in lines 1-2 should read as -- the pre-swirl nozzle carrier according to Claim 1 --; and “divert it in the direction” in line 4 should read as – divert the cooling air in a direction --.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stueber et al. 5333993 in view of Briesenick et al. 20020028136.

Regarding independent claim 1, Stueber discloses a pre-swirl nozzle carrier (68,66 Fig. 3) for a gas turbine engine (col 1 lines 6-9), which pre-swirl nozzle carrier has: 
- a wall (labeled in annotated Fig. 3) which has a front side (labeled in annotated Fig. 3) and a rear side (labeled in annotated Fig. 3), 
- a multiplicity of pre-swirl nozzles (66 Fig. 3) which are formed in the wall and which each have a flow passage (passage through 66 labeled in annotated Fig. 3) which extends from the front side of the wall to the rear side of the wall, wherein the flow passage has in each case an inlet opening (labeled in annotated Fig. 3) at the front side of the wall and an outlet opening (labeled in annotated Fig. 3) at the rear side of the wall, 
- wherein the flow passage is provided and designed to discharge air (col 3 lines 10-12), which has flowed in via the inlet opening (air flows in via hole 72 and through 68 toward inlet opening, Fig. 1, col 3 lines 15-17),
wherein 
in that the inlet opening is surrounded by a periphery (labeled in annotated Fig. 3) which, at least in certain sections, has a region with a convex curvature (labeled in annotated Fig. 3) adjacent to the flow passage and has a region with a concave curvature (labeled in annotated Fig. 3) adjacent to said region with a convex curvature.

    PNG
    media_image1.png
    753
    907
    media_image1.png
    Greyscale

Stueber is silent regarding to discharge air with swirl from the outlet opening.
Briesenick teaches a pre-swirl nozzle carrier (Fig. 1 para. 13) with pre-swirl nozzles (4 Fig. 1) similar to that of Stueber and Briesenick also teaches secondary pre-swirl nozzles (6 Fig. 1).  Briesenick teaches the air exiting the pre-swirl nozzles is pre-swirled air (para. 20).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the pre-swirl nozzles of Stueber discharge air with swirl from the outlet opening as taught by Briesenick as combining prior art elements according to known methods to yield predictable results since Briesenick 

Regarding claim 2, Stueber in view of Briesenick teaches all that is claimed in claim 1 discussed above and Stueber further discloses the periphery of the inlet opening is of S-shaped form in longitudinal section (as seen in annotated Fig. 3, the adjacent concave and convex curvatures form an S-shape at the periphery in the longitudinal section shown).

Regarding claim 3, Stueber in view of Briesenick teaches all that is claimed in claim 1 discussed above and Stueber further discloses the region of the convex curvature of the periphery extends over a greater radial thickness than the region of the concave curvature (as seen in annotated Fig. 3, the convex region has a greater radius of curvature resulting in a greater radial thickness than the region of concave curvature). 

Regarding claim 4, Stueber in view of Briesenick teaches all that is claimed in claim 1 discussed above and although Stueber further shows what appears to be a semicircle in longitudinal section in the region of the convex curvature (see annotated 

    PNG
    media_image2.png
    734
    929
    media_image2.png
    Greyscale

However, it has been held that a person of ordinary skill in the art would have found obvious modifying the shape/dimensioning of the convex curvature region of Stueber in view of Briesenick to result in a semicircle in longitudinal section as a matter of choice (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)), and that in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the 

Regarding claim 5, Stueber in view of Briesenick teaches all that is claimed in claim 1 discussed above and Stueber further discloses the periphery is of symmetrical form in a circumferential direction.

    PNG
    media_image3.png
    734
    929
    media_image3.png
    Greyscale




Regarding claim 6, Stueber in view of Briesenick teaches all that is claimed in claim 1 discussed above and Stueber further discloses the periphery is of asymmetrical form in a circumferential direction (annotated Fig. 3-asymmetric).

    PNG
    media_image4.png
    734
    929
    media_image4.png
    Greyscale


Regarding claim 7, Stueber in view of Briesenick teaches all that is claimed in claim 1 discussed above, and Stueber further discloses the front side of the wall has an indentation (labeled in annotated Fig. 3-A) in which the periphery of the inlet opening 
Briesenick teaches it is well known in the prior art to arrange the pre-swirl nozzles obliquely to achieve the best possible cooling effect (para. 3, Fig. 3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the flow passage of Stueber in view of Briesenick be formed obliquely in the wall adjacent to the front side as taught by Briesenick to achieve the best possible cooling effect (Briesenick para. 3).

Regarding claim 8, Stueber in view of Briesenick teaches all that is claimed in claim 1 discussed above, and Stueber further discloses the periphery of the inlet opening lies in a plane which runs at an angle with respect to a plane of the front side (as shown in annotated Fig. 3-B, a plane which intersects at least part of the convex curvature of the periphery of the inlet opening runs at an angle to a plane of the front side), but Stueber in view of Briesenick does not teach as discussed so far the flow passage is formed obliquely in the wall adjacent to the front side.

    PNG
    media_image5.png
    734
    929
    media_image5.png
    Greyscale

 Briesenick teaches it is well known in the prior art to arrange the pre-swirl nozzles obliquely to achieve the best possible cooling effect (para. 3, Fig. 3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the flow passage of Stueber in view of Briesenick be formed obliquely in the wall adjacent to the front side as taught by Briesenick to achieve the best possible cooling effect (Briesenick para. 3).

Regarding claim 14, Stueber in view of Briesenick teaches all that is claimed in claim 1 discussed above, and Stueber further discloses a high-pressure turbine (12 Fig. 1, col 3 lines 43-47) of a gas turbine engine (col 3 lines 43-47), characterized by the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359. The examiner can normally be reached M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        




/A.J.H./Examiner, Art Unit 3741